UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6247


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

PRESTON T. GOODE,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge. (3:00-cr-00223-REP-1)


Submitted:    June 22, 2009                 Decided:   June 30, 2009


Before MICHAEL, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Preston T. Goode, Appellant Pro Se.  Rodney LaMont Jefferson,
OFFICE OF THE UNITED STATES ATTORNEY, Stephen David Schiller,
Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Preston T. Goode appeals the district court’s order

granting his motion for a reduction of sentence pursuant to 18

U.S.C. § 3582(c) (2006).        We have reviewed the record and find

no reversible error.         Accordingly, we deny Goode’s motion for

appointment of counsel and affirm the district court’s order.

United States v. Goode, No. 3:00-cr-00223-REP-1 (E.D. Va. Jan.

16, 2009).     We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    2